KEVIN G. CLARKSON
ATTORNEY GENERAL

Mark Cucci (Alaska Bar No. 0311047)
Assistant Attorney General
Department of Law

1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501

Telephone: (907) 269-5190

Facsimile: (907) 258-0760

Email: mark.cucci@alaska.gov

Attorney for Defendant

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

LUTHER VON SCHNEIDER,
Plaintiff,

v.

TRACY BALDWIN,

Defendant.

)
)
)
)
)
)
)
)
)

Case No. 3:18-cv-00060-TMB

STIPULATION FOR ORDER TO
FACILITATE DISCLOSURE AND
DISCOVERY OF PROTECTED
EVIDENCE

 

The evidence in this case is primarily confidential. The evidence includes

confidential child protection files and medical records. The parties stipulate that

the court may sign the attached protective order to facilitate disclosure and

discovery of evidence that is otherwise confidential and protected. The order will

facilitate disclosure and discovery.

DATED: September 40 , 2019.

fr bli Jon Gelert

LUTHER VON SCHNEIDER
PLAINTIFF

1

Case 3:18-cv-00060-SLG Document 26 Filed 09/30/19 Page 1 of 2

 
Lh fre “en Cb pl
By:  /s/Luther Von Schneider
Luther Von Schneider
. Pro Se
DATED: September > @ , 2019.

~ KEVIN G. CLARKSON
ATTORNEY GENERAL

By: /s/Mark Cucci
Mark Cucci
Assistant Attorney General
Alaska Bar No. 0311047
Department of Law
1031 West Fourth Avenue, Suite
200
Anchorage, AK 99501
Phone: (907) 269-5190
Facsimile: (907) 258-0760
Email: mark.cucci@alaska.gov
Attorney for Defendant

Certificate of Service -

I certify that on September s¢2. , 2019 the foregoing Stipulation for Order to
Facilitate Disclosure and Discovery of Protected Evidence was served
electronically on:

Luther Schneider
3104 W. 34th Avenue, Apt 20
Anchorage, AK 99517

/s/Cassidy R. White
Cassidy R. White, Law Office Assistant II

Case 3:18-cv-00060-SLG Document 26 Filed 09/30/19 Page 2 of 2
